United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
D.J., Appellant
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, FOREST )
SERVICE, Harper’s Ferry, WV, Employer
)
___________________________________________ )
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1004
Issued: April 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 1, 2010 appellant, through her attorney, filed a timely appeal from a
January 12, 2010 merit decision of the Office of Workers’ Compensation Programs. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the issue in this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on February 10, 2009.
FACTUAL HISTORY
On March 3, 2009 appellant, then a 62-year-old civilian conservation center director,
filed a traumatic injury claim alleging that on February 10, 2009 she was injured when she was
hit and pushed by students who were fighting while she was at work. She stopped work on

1

5 U.S.C. § 8101 et seq.

February 11, 2009 and returned on February 17, 2009. Appellant first sought medical treatment
on the date of the claimed injury.
By letter dated May 14, 2009, the Office informed appellant of the type of evidence
needed to support her claim and requested that she submit such evidence within 30 days.
In a letter dated June 2, 2009, appellant indicated that there were two witnesses but she
was unable to obtain their statements as she was “mandated” to work at home and not return to
the employing establishment. A February 10, 2009 workplace injury report stated that she was
injured at 8:30 a.m. on that date in the center director’s office. The report stated that appellant
injured her back and was struck in the left side of her face.
In a February 10, 2009 treatment note, Dr. Sharon Peake, a Board-certified internist,
noted that appellant was at “work at Job Corps and got in between two girls fighting in the
process of trying to break up the fight. She was bruised in her chest and back and says she was
also hit in the face.” Appellant had costochondral cartilage tenderness on examination in
addition to a bruise over the left back. In an assessment, Dr. Peake noted that appellant was
upset and subjected to “hits to face, back and chest.” She continued to treat her and provided
disability certificates dated February 16 and March 3, 2009. Dr. Peake placed appellant off work
from February 11 to 18, 2009 and advised that she was last seen on March 3, 2009 for an
appointment. In a February 10, 2009 x-ray of the chest and ribs, read by Dr. Frederick
Ammerman, a Board-certified diagnostic radiologist, revealed trauma to the left posterior ribs
and no evidence of rib fracture or other rib abnormality.
In an April 14, 2009 treatment note, Dr. Safa Osman, a Board-certified internist and
associate of Dr. Peake, noted that appellant was seen for continued facial and back pain since she
was “hit” at her job. She stated that appellant’s mother passed away at the end of the previous
month and that appellant felt “more stressed out.” Dr. Osman diagnosed “other insomnia,”
“unspecified backache” and “anxiety state unspecified.” She provided a disability certificate for
February 10, March 3 and April 14, 2009. In a June 1, 2009 report, Dr. Osman noted first seeing
appellant on February 10, 2009. She reported a history of injury which included that appellant
“got in between two girls fighting” and in the process was bruised in the chest and back.
Dr. Osman diagnosed cracked teeth (upper jaw), headache, back pain and anxiety.
The Office received physical therapy reports dating from April 21 to June 1, 2009. It also
received a note from Linda Packhill, a counselor, advising that appellant was undergoing mental
health counseling.
By decision dated June 16, 2009, the Office denied appellant’s claim on the grounds that
she did not establish an injury, as alleged.
On July 6, 2009 counsel requested a hearing. The hearing was scheduled for
October 5, 2009. However, appellant failed to appear for her hearing and counsel requested an
examination of the written record in lieu of a hearing.
In an October 29, 2009 letter, counsel enclosed an October 16, 2009 letter from appellant
describing the February 10, 2009 incident when a fight broke out between two girls in her office.
Appellant stated that the girls first fought in the employing establishment’s cafeteria. After she
was informed of the fight, the two girls were escorted to her office with one girl placed in her
2

office and the other girl placed across the hall in a conference room. As appellant was talking to
one of the girls about the fight, the other girl burst into her office knocking her against the wall,
and the two girls began fighting. She stated that she was hit with blows as the two girls fought
noting that she was pinned against a wall and could not move. When the fight was broken up,
appellant felt pain in her lower back, chest and left side of her face, jaw and neck as well as a
headache. She informed her manager of the fight and then she went to see a doctor. Appellant
noted that she later found out that a tooth on the left side of her face had cracked and she
continued to have “terrible pain in [her] lower back and [her] tooth.” The Office also received
copies of previously submitted reports.
By decision dated January 12, 2010, an Office hearing representative affirmed as
modified the Office’s June 16, 2009 decision. It found that the evidence supported that the
claimed events occurred; however, there was no medical evidence that provided a diagnosis
which could be connected to the events. As to the cracked tooth, the Office hearing
representative suggested medical evidence from a dentist, noting the specific tooth, would be
necessary. As to the anxiety, additional evidence from a psychiatrist would be necessary. The
Office denied the claim after which appellant’s representative filed the appeal.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee's diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
2

Supra note 1.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

experienced the employment incident at the time, place and in the manner alleged and that such
event, incident or exposure caused an injury.7
In cases where there is no dispute that the incident occurred as alleged and the injury is
readily apparent, i.e., amputation, laceration, abrasion, bruise, swelling, etc., the Office may
determine that minimal evidence is required to establish fact of injury.8 Office procedures state:
“In clear-cut traumatic injury claims, where the fact of injury is established and is clearly
competent to cause the condition described (for instance, a worker falls from a scaffold and
breaks an arm), no opinion is needed. The physician’s affirmative statement is sufficient to
accept the claim.9 All other types of traumatic injury claims must be supported by rationalized
medical opinion evidence.”10
ANALYSIS
There is no dispute that the February 10, 2009 incident occurred as alleged. The
evidence supports and the Office accepted that appellant was struck by two girls while they were
fighting and that she was pinned against a wall and unable to move. The Office found, however,
that there was no firm diagnosis of injury as a result of the incident.
The Board finds that appellant was in the performance of duty when the incident
occurred. This situation is contrasted with those situations where a work-place altercation is a
result of a personal or private dispute that has been imported into the workplace. Clearly,
appellant was engaged in her duty when she, in her managerial role, was trying to resolve the
matter. There is no evidence that appellant had a personal relationship with the two girls outside
the employing establishment and the record reflects that the fighting was not with appellant; that
she was the unfortunate one to have been in the middle of the fighting.11 Therefore, the Board
finds that the first component of fact of injury is established; the claimed incident -- that
appellant was hit and pushed by students who were fighting -- occurred in the performance of
duty.
As to whether appellant incurred an injury as a result of the accepted incident, the Board
finds there is a diagnosis of injury. In cases where there is no dispute that the incident occurred
as alleged and the injury is readily apparent, i.e., amputation, laceration, abrasion, bruise,
swelling, etc. the Office may determine that minimal evidence is required to establish fact of
injury.12 The record contains a treatment note on the date of injury, February 10, 2009, from
7

Paul Foster, 56 ECAB 1943 (2004).

8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d)(2) (June 1995).

10

Id. at Chapter 2.805.3(d)(3). Compare Jennifer Atkerson, 55 ECAB 317 (2004). See also Deborah L. Beatty,
54 ECAB 340 (2003).
11

See M.A., Docket No. 08-2510 (issued July 16, 2009) (assaults arise out of the employment either if the risk of
assault is increased because of the nature or setting of the work or if the reason for the assault was a quarrel having
its origin in the work; assaults for private reasons do not arise out of employment unless, by facilitating an assault
which would not otherwise be made, the employment becomes a contributing factor).
12

Supra note 8 at 1151.

4

Dr. Peake who noted that appellant “got in between two girls fighting in the process of trying to
break up the fight” and sustained bruises. Dr. Peake provided an assessment in which she noted
that appellant was subjected to “hits to face and back and chest.” The Board notes that this
report supports that appellant sustained bruising due to the undisputed fight on
February 10, 2009 and can be accepted as sufficient evidence of injury.
Section 8102(a) of the Act states in relevant part as follows:
“The United States shall furnish to an employee who is injured while in the performance
of duty, the services, appliances, and supplies prescribed or recommended by a qualified
physician, which the Secretary of Labor considers likely to cure, give relief, reduce the degree or
the period of disability, or aid in lessening the amount of the monthly compensation.” (Emphasis
added.)13
If the Office accepts that an injury occurred in the performance of duty as alleged, then
the claimant is therefore entitled to payment of, or reimbursement for, expenses incurred for
medical treatment necessitated by the accepted injury. In some cases, medical treatment
necessitated by the accepted injury may be nothing more than an initial medical examination
undertaken to determine the precise nature of the “injury” sustained.
As appellant has been found to have been injured in the performance of duty, the case is
remanded for further development as to whether appellant is entitled to reimbursement of any
medical expenses incurred with regard to the accepted injury.
The Board affirms the Office’s finding on the current medical evidence of record of no
other firm diagnosis. There is a diagnosis of cracked tooth and anxiety and such conditions are
alleged to have resulted from the accepted work related injury. Such conditions would not fall
within the “clear-cut traumatic injury” scenario, and require rationalized medical evidence to
establish their causality to the injury.
It was not until the March 3, 2009 report of Dr. Peake that there was any reference to
anxiety. The record reflects that it was also at that time when appellant’s mother became
extremely ill and later died. Further, it was not until the June 1, 2009 report of Dr. Osman when
a diagnosis of cracked teeth (upper jaw) and pain appeared. The Office properly found that
appellant did not provide a rationalized medical report connecting these conditions to the
accepted injury.
The Board will remand this case for further development. It should make appropriate
findings as to her entitlement to medical expenses and/or wage-loss compensation for any time
she missed time from work due to her accepted employment injury. After such further
development as the Office considers necessary, it shall issue an appropriate decision on
appellant’s entitlement to benefits under the Act.

13

Id. at 1152.

5

CONCLUSION
The Board finds that appellant has met her burden of proof in establishing that she
sustained an injury in the performance of duty on February 10, 2009.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated January 12, 2010 is reversed. The case is
remanded for further development consistent with this decision.
Issued: April 22, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

